DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reth et al. (US 10,072,749 B2) in view of Phillips (US 6,253,640 B1) and in further view of Giberson et al. (US 6,769,248 B2).
Regarding claim 1, Reth et al. discloses a transmission case, the case comprising:

a first sidewall fastener aperture (a hole in 112 that one of the 116s in Figure 3 goes through) disposed on the first sidewall lip;
a first angled edge (the angled surface on the lip of 66’) disposed along the first sidewall lip;
a second sidewall (the wall of 68’ that abuts 66’), the second sidewall terminating at a second sidewall lip (114);
a second sidewall fastener aperture (a hole in 114 that one of the 116s in Figure 3 goes through) disposed on the second sidewall lip; and
an output shaft housing (66’) positioned on the first sidewall; and
a sensor aperture (the hole that 216 fits into in Figure 4).
Reth et al. does not disclose a second angled edge disposed in the second sidewall lip.
Phillips teaches two joined transmission housing sidewalls (22, 24), and wherein each housing sidewall has an angled edge (see Figure 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second sidewall lip of Reth et al. to have an angled edge, as taught by Phillips, for the purpose of removing a sharp edge on the sidewall lip thus providing a safer holding area for a user when assembling.  Furthermore, it is well known in engineering to chamfer edges thereby aiding in assembly and reducing the chance of an assembler/user from injuring themselves when handling the article.

Giberson et al. teaches a pickup aperture (the hole that 91 goes through) located on a second sidewall (the right side of 14), a return aperture (the hole through 14 that connects 115 to 36) located on the second sidewall, and wherein the pickup aperture, return aperture, and a sensor aperture (the hole in 14 that 91 goes through) are all positioned along a common surface (any surface of 14 meets this limitation) of the second sidewall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission case of Reth et al. to have a pickup aperture located on the second sidewall, to have a return aperture located on the second sidewall, and to have the pickup aperture, return aperture, and the sensor aperture are all positioned along a common surface of the second sidewall, as taught by Giberson et al., for the purpose of providing apertures that allow for a heat exchanger assembly to be remotely attached to the transmission case.
Regarding claim 2, Reth et al. in view of Phillips discloses that the first angled edge and the second angled edge form a V-shape when the first sidewall is coupled to the second sidewall (as discussed in the rejection of claim 1, when both the first sidewall and the second sidewall have a chamfer a V-shape would be formed when the two chamfered edges are placed against each other thus meeting the claim limitation, as best understood).
.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Reth et al. (US 10,072,749 B2) in view of Phillips (US 6,253,640 B1) and in further view of Giberson et al. (US 6,769,248 B2) as applied to claim 1 above, and further in view of Ponczek (US 4,441,378).
Regarding claim 3, Reth et al. in view of Phillips and in further view of Giberson et al. discloses all of the claim limitations, see above, but does not disclose that the first sidewall lip comprises a fastener protrusion, wherein the second sidewall lip comprises a fastener depression, and wherein the fastener protrusion is received in the fastener depression when the first sidewall is coupled to the second sidewall.
Ponczek teaches a first sidewall lip (the lip of 14) comprises a fastener protrusion (74), wherein the second sidewall lip (the lip of 16) comprises a fastener depression 77), and wherein the fastener protrusion is received in the fastener depression when the first sidewall is coupled to the second sidewall (see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first sidewall lip and the second sidewall lip of Reth et al. in view of Phillips and in further view of Giberson et al. so that the first sidewall lip comprises a first protrusion, to have the second sidewall lip comprise a fastener depression, and to have the fastener protrusion be received in the fastener depression when the first sidewall is coupled to the second sidewall, as taught by Ponczek, for the purpose of aiding in the alignment of the first and second lips to each other thereby allowing for easier assembly.

Regarding claim 5, Reth et al. in view of Phillips and in further view of Giberson et al. discloses all of the claim limitations, see above, but does not disclose that the first sidewall lip comprises a fastener protrusion, wherein the second sidewall lip comprises a fastener depression, and wherein the fastener protrusion is received in the fastener depression when the first sidewall is coupled to the second sidewall.
Ponczek teaches a first sidewall lip (the lip of 14) comprises a fastener depression (74), wherein the second sidewall lip (the lip of 16) comprises a fastener protrusion (77), and wherein the fastener protrusion is received in the fastener depression when the first sidewall is coupled to the second sidewall (see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first sidewall lip and the second sidewall lip of Reth et al. in view of Phillips and in further view of Giberson et al. so that the first sidewall lip comprises a first protrusion, to have the second sidewall lip comprise a fastener depression, and to have the fastener protrusion be received in the fastener depression when the first sidewall is coupled to the second sidewall, as taught by Ponczek, for the purpose of aiding in the alignment of the first and second lips to each other thereby allowing for easier assembly.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reth et al. (US 10,072,749 B2) in view of Phillips (US 6,253,640 B1) and in further view of Giberson et al. (US 6,769,248 B2) as applied to claim 1 above, and further in view of DeCorte (US 10,112,483 B2).
Regarding claim 7, Reth et al. in view of Phillips and in further view of Giberson et al. discloses all of the claim limitations, see above, but does not disclose that a sidewall selected from the group consisting of the first sidewall and the second sidewall is made from billet aluminum alloy.
DeCorte teaches a first sidewall (the sidewall of 30) and a second sidewall (the sidewall of 32) that are made of billet aluminum alloy (Column 6 / Lines 38-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first sidewall and the second sidewall of Reth et al. in view of Phillips and in further view of Giberson et al. to be made of billet aluminum alloy, as taught by DeCorte, for the purpose of providing a material that is lighter in weight than steel thereby reducing the weight of the assembly.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reth et al. (US 10,072,749 B2) in view of Phillips (US 6,253,640 B1) and in further view of Giberson et al. (US 6,769,248 B2) as applied to claim 1 above, and further in view of Peck (US 4,760,755).
Regarding claim 8, Reth et al. discloses that the first sidewall and the second sidewall comprise a thickness dimension (the axial thickness of 114 and 116).
Reth et al. in view of Phillips and in further view of Giberson et al. does not discloses that the thickness dimension is between 20 to 30 millimeters.
Peck teaches a thickness dimension of a gearbox sidewall that is between 20 to 30 millimeters (Column 11 / Lines 28-32 discloses a material thickness of 7/8” which is equal to 22.225 millimeters which is within the above range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness dimension of the first sidewall and the second sidewall of Reth et al. in view of Phillips and in further view of Giberson et al. to be between 20 to 30 millimeters, as taught by Peck, for the purpose of providing a material thickness that is capable of supporting the forces within a gearbox.
Regarding claim 9, Reth et al. discloses that the first sidewall and the second sidewall comprise a width dimension (the axial thickness of 114 and 116)
Reth et al. in view of Phillips and in further view of Giberson et al. does not discloses that the width dimension is between 20 to 30 millimeters.
Peck teaches a width dimension of a gearbox sidewall that is between 20 to 30 millimeters (Column 11 / Lines 28-32 discloses a material thickness of 7/8” which is equal to 22.225 millimeters which is within the above range).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Craig (US 8,826,774 B1) discloses a pickup aperture and a return aperture that are located on a same side of a gearbox.
Wolff et al. (DE 102006015663 A1) discloses a gear case that has two sidewalls and each sidewall has sidewall lip with an angled edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM D ROGERS/Primary Examiner, Art Unit 3656